WELLS, J.,
dissenting.
I join in Justice Cantero’s dissent.
I write only in respect to the majority’s footnote 1 and the majority’s comments relying upon stare decisis. I believe it must be noted that although this Court’s opinion in T.M. v. State, 784 So.2d 442 (Fla.2001), which was the lead case and which J.P. v. State, 788 So.2d 953 (Fla.2001), followed, did use the phrase “we agree,” the opinion contains no analysis. My vote in those earlier cases was a recognition of the State’s concession which was made in this Court. The concession had not been made in the district court. The case was remanded to the district court for consideration in light of the State’s concession. Under the circumstances of the limited previous review of this issue in this Court, I do not believe that the doctrine of stare decisis should control the present decision.
A comparison of the present majority opinion with the opinion in T.M. illustrates my point. In T.M., the analysis consumed one paragraph. In the present opinion, the analysis is many, many pages, which demonstrates that there is really no basis upon which to rely on T.M. as controlling precedent.
CANTERO, J., concurs.